Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Receipt of Applicants’ Amendment and Response, filed 9 November 2020, is acknowledged.  Applicants amended claims 1, 10, 13, and 24 therein, and canceled claim 22.  Upon finalization and entry of the Restriction Requirement (see below), claims 24, 26 – 29, and 35 will be available for substantive examination.
Response to Requirement for Restriction/Election 
Applicants’ election of the invention of Group III, claims 24, 26 – 29, and 35, without traverse, is acknowledged.  Claims 1 – 3, 7 – 10, 12, 13, 18 – 21, 24, 26 – 29, and 35 are hereby withdrawn from further consideration pursuant to 37 CFR § 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Rejections Pursuant to 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24, and claims 26 – 29 and 35 dependent therefrom, are rejected pursuant to 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the 
a)	Claim 24 recites a functional limitation directed to the fibrous scaffold of the invention, wherein the mesenchymal stem cells seeded on the scaffold express more of a number of proteins/peptides than “comparable” mesenchymal stem cells cultured in an absence of a fibrous scaffold according to the invention.  However, neither the claim in question, nor Applicants’ specification, provide any criteria, such as sources of cells, culture conditions, etc., that would establish the comparability of the cells whose protein expression is compared to stem cells on the scaffold of the invention.  One of skill in the art, therefore, would be uncertain as to the protein expression from what mesenchymal stem cells would constitute a standard for comparison with expression from cells on the inventive scaffolds.  Appropriate correction or cancelation is required.
b.)	Claims 26 – 29 are indefinite in reciting limitations directed to the content of glycolic acid and/or trimethylene carbonate polymers in the copolymer fibers of the scaffolds of the invention.  The claims are unclear because no units for the percent are given (e.g., mol/mol, vol/vol, wgt/vol, wgt/wgt) and one skilled in the art, therefore, would not be reasonably apprised of the metes and bounds of the claims.   Appropriate correction or cancelation is required.
Rejections Pursuant to 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 24, 26 – 29, and 35 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2007/0155010 A1 to Farnsworth, T., et al., claiming priority to 29 July 2005, identified on the Information Disclosure Statement (IDS) filed 15 May 2020, cite no. 5 (USPATAPP) (“Farnsworth ‘1010”), in view of Garcia-Olmo, D., et al., Expert Opin. Biol. Ther. 8(9):  1417 – 1423 (2008), identified on the IDS filed 15 May 2020, cite no. 19 (NPL) (“Garcia-Olmo (2008)”), and US 2017/0171731 A1 to Dietz, A., et al., claiming priority to 16 September 2009 (“Dietz ‘731”).
The Invention As Claimed 
	Applicants claim a scaffold comprising fibers and platelet derivative material, wherein the scaffold is seeded with mesenchymal stem cells, wherein said fibers comprise polymers of polyglycolic acid and trimethylene carbonate, wherein the polyglycolic acid is about 60 to about 70% of the fibers, or about 67% of the fibers, wherein the trimethylene carbonate is about 30 to about 40% of the fibers, or about 33% of the fibers, and wherein the fibers are randomly arranged.
The Teachings of the Cited Art 
	Farnsworth ‘101 discloses bioabsorbable non-woven, self-cohered web materials having a high degree of porosity (see Abstract), wherein the materials comprise filaments that are produced by selecting spinning conditions that provide a tackiness to the emerging filaments and allows them to self-cohere as solid filaments as the filaments are collected in a cohesive random pile, or web, on a collecting surface (see ¶[0006]), wherein the bioabsorbable materials can be utilized as scaffolds to support attachment of cells to surfaces of the materials, wherein some attached cells increase in number through cell division, or undergo differentiation, or produce and excrete biologically active substances, wherein, under proper conditions, attached cells can grow and differentiate into a cell population capable of replacing all or part of a naturally occurring anatomical structure and/or physiological process  (see ¶[0015]), wherein, when used as a scaffold for cell attachment and tissue generation, the bioabsorbable materials are capable of being absorbed over time leaving a mass of cells behind (see ¶[0016]), wherein the materials comprise a block co-polymer of poly-glycolic acid and trimethylene carbonate (see ¶[0021]), wherein the cells include multipotent or pluripotent cells, such as mesenchymal stem cells (see ¶[0081]), wherein the materials are made by stretching an unannealed, non-woven, self-cohered, unstretched precursor web material in one or more directions, sequentially or simultaneously (see ¶[0051]), wherein the bioabsorbable materials comprise an ABA triblock copolymer system comprised of poly(glycolide) and poly(trimethylene carbonate), and wherein A comprises between 40 and 85 weight percent of the total weight, wherein A is comprised of glycolide recurring units, and B comprises the remainder of the total weight and is comprised of trimethylene carbonate recurring units, the materials being bioabsorbable and implantable, preferred web materials being PGA:TMC triblock copolymers having ratios of PGA to TMC of sixty-seven percent (67%) to thirty three percent (33%) (67:33-PGA:TMC) (see ¶[0063]; see also Ex. 1, ¶[0087]), and wherein various chemical components can be combined with the highly porous web materials, the components placed on surfaces of the polymeric material or placed in void spaces, or pores, of the web material (see ¶[0077]).  The reference does not expressly disclose bioresorbable web materials comprising PGA/TMC copolymers, wherein the materials further comprise platelet derivative material, and are seeded with mesenchymal stem cells.  The teachings of Garcia-Olmo (2008) and Dietz ‘731 remedy those deficiencies.
	Garcia-Olmo (2008) discloses studies of adipose-derived stem cell (ASC) therapy for treating complex perianal fistulas (see Abstract), wherein wound healing begins when a number of different cell types arrive at the wound area in a step known as the “cellular phase,” but there are pathological situations in which this cell supply is deficient, and wound healing, consequently, may be delayed or not achieved, wherein stem cell transplantation provides a way correcting this condition by increasing the number of cells locally in this critical phase with the aim of restoring normal wound healing (see p. 1418, 2nd col., 3rd para.), wherein adipose-derived stem cells (ASCs) comprise a suspension of living adult stem cells of mesenchymal origin extracted from adipose tissue of subdermal origin, normally obtained in a liposuction procedure (see p. 1418, 2nd col., 4th para.), wherein ASC’s deliver immunoregulatory signals that suppress inflammation, allowing the fistula tract to heal (see p. 1419, 2nd col., 2nd para.), wherein, once inflammation is under control, fistulas can heal like normal wounds, and the ASC’s themselves contribute to regeneration through their capacity to differentiate into epithelial cells (see p. 1419, 2nd col., 3rd para.), and wherein healing rates with ASC’s in combination with fibrin glue are significantly higher than those with fibrin glue alone (see p. 1422, 1st col., 1st para.).
Dietz ‘731 discloses methods and materials relating to platelet lysates (see Abstract), wherein materials from platelets or platelet preparations (e.g., platelet apheresis preparations), maintained in an undifferentiated form, as an additive to media to differentiate stem cells (e.g., adult stem cells) in combination with other factors, can be used enhance the growth of primary cell cultures, and to grow cells with stem cell properties, such as mesenchymal stem cells (see ¶¶[0002], [0005]), wherein compositions containing platelet contents (e.g., platelet lysates, supernatants from platelet-containing media, and filtrates from platelet-containing media) can be used to obtain superior growth kinetics when culturing cells (e.g., progenitor cells and tumor stem-like cells), as compared to cultures using supplementation from human serum, fetal bovine serum, or serum-free media with recombinant growth factor supplementation (id.), wherein stem cells (both adult and fetal) can be used in regenerative medicine, such that speed of cell growth, fidelity of culture genetics, and clinical applicability can contribute to the success of cell-based therapies (see ¶[0009]), wherein culturing 1.4 x 106 adipose derived mesenchymal stem cells with media containing about five percent of a platelet lysate composition can result in greater than 1.4 x 107 cells after three days (see ¶[0010]), wherein compositions comprising platelet-derived materials can be used for healing a wound by contacting the wound with a platelet lysate composition, wherein the platelet lysate composition comprises a filtrate from a lysed platelet preparation (see ¶[0016]), and wherein the platelet plasma culture supplement comprises the ability to induce proliferation of less than 1 x 106 adipose-derived, mesenchymal stem cells at passage five into at least 1 x 108 cells within 20 days when added to minimal essential medium at a concentration of 5% (see ¶[0025]).
Application of the Cited Art to the Claims
	It would have been prima facie obvious before the filing date of the claimed invention to prepare bioabsorbable non-woven, random self-cohered filamentous web materials having a high degree of porosity, wherein the bioabsorbable materials can be utilized as scaffolds to support attachment of cells to surfaces of the materials, wherein the materials comprise a block co-polymer of poly(glycolic acid) and trimethylene carbonate, wherein the cells include multipotent or pluripotent cells, such as mesenchymal stem cells, wherein the bioabsorbable materials comprise an ABA triblock copolymer system comprised of PGA and TMC, at 67% PGA and 33% wgt TMC, as taught by Farnsworth ‘010, wherein the cells loaded onto the scaffold materials are adipose-derived stem cells (ASC), useful for treating complex perianal fistulas, as taught by Garcia-Olmo (2008), and wherein the scaffold materials further comprise materials relating to platelet lysates, such as supernatants from platelet-containing media, and filtrates from platelet-containing media, wherein the platelet lysate composition comprises a filtrate from a lysed platelet preparation, as taught by Dietz ‘731.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, with respect to inclusion of adipose-derived mesenchymal stem cells (ASC’s), by the express teachings of Garcia-Olmo (2008) to the effect that, once inflammation is under control, fistulas can heal like normal wounds, and the ASC’s themselves contribute to regeneration through their capacity to differentiate into epithelial cells, wherein healing rates with ASC’s in combination with fibrin glue are significantly higher than those with fibrin glue alone, and, with respect to inclusion of platelet derivatives with the scaffold material, by the teachings of Dietz ‘731, to the effect that compositions comprising platelet-derived materials can be used for healing a wound by contacting the wound with a platelet lysate composition, providing superior growth kinetics in culturing cells, as compared to cultures using supplementation from human serum, fetal bovine serum, or serum-free media with recombinant growth factor supplementation, such that the cells are better used in regenerative medicine, so that the speed of cell growth, fidelity of culture genetics, and clinical applicability can contribute to the success of cell-based therapies.
	With respect to the limitations recited in claim 24 directed to functional performance of scaffolds according to the invention in comparison to mesenchymal stem cells cultured without the fibrous scaffold material, it is the Examiner’s position that, based on substantial identity between the seeded cells (adipose-derived mesenchymal stem cells) and the cell culture material (platelet-derived materials, such as supernatants from platelet-containing media, and filtrates from platelet-containing media, mesenchymal stem cells; platelet lysates), including the composition of the support scaffold (fibers of 67:33 PGA/TMC) and the claimed invention (cf. claims 24, 27, 29), scaffold-supported mesenchymal stem cells as taught by the cited references would necessarily perform functionally in a manner that reads on the limitations recited in claim 24, rendering the invention obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 24, 26 – 29, and 35 would have been obvious within the meaning of 35 USC § 103.
NO CLAIM IS ALLOWED.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619